1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   VICTOR MARTINEZ AZDAR,                         )   Case No. 1:19-cv-01064-LJO-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATION, AND DISMISSING
                                                        ACTION FOR FAILURE TO STATE A
14                                                  )   COGNIZABLE CLAIM FOR RELIEF
     WRESTON, et al.,
                                                    )
15                 Defendants.                      )   [ECF Nos. 10, 11]
                                                    )
16                                                  )

17          Plaintiff Victor Martinez Azdar is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 19, 2019, the Magistrate Judge recommended that the instant action be dismissed

21   for failure to state a cognizable claim for relief. The Findings and Recommendation was served on the

22   Plaintiff and contained notice that objections were to be filed within twenty-one days. Plaintiff filed

23   objections on October 17, 2019. In his objections, Plaintiff contends that his claim arises under the

24   Eighth Amendment, not the Fourteenth Amendment. However, because the first amended complaint

25   sought relief against Defendants who are all employed at Kings County Jail Medical Facility, while he

26   was a pretrial detainee, such claim arises under the Fourteenth and not the Eighth Amendment. In any
27   event, for the same reasons explained in the Magistrate Judge’s Findings and Recommendation,

28   Plaintiff’s deliberate indifference claim would fail under the Eighth Amendment standard. See Gordon

                                                        1
1    v. County of Orange, 888 F.3d 1118, 1124-25 n.4 (9th Cir. 2018) (The Ninth Circuit held that pretrial

2    detainee’s claims for inadequate medical care arises under the Fourteenth Amendment due process

3    clause and “must be evaluated under an objective deliberate indifference standard.” This objective

4    deliberate indifference standard is less stringent than the standard applicable under the Eighth

5    Amendment).

6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

7    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the

8    Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

9           Based on the foregoing, it is HEREBY ORDERED that:

10          1.      The Findings and Recommendation filed on September 19, 2019, is adopted in full; and

11          2.      The instant action is dismissed for failure to state a cognizable claim for relief.

12
13   IT IS SO ORDERED.

14      Dated:     October 21, 2019                          /s/ Lawrence J. O’Neill _____
15                                                 UNITED STATES CHIEF DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
